 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
DANYEL GIACOMELLI, ) CASE NO. 1:18CV1936
)
)
Plaintiff, )
) MAGISTRATE JUDGE
Vv. ) JONATHAN D. GREENBERG
)
NANCY A. BERRYHILL, )
Acting Commissioner ) JUDGMENT
of Social Security, )
)
Defendant.

Consistent with this Court’s contemporaneously filed Memorandum of Opinion and
Order, the Commissioner’s final decision is AFFIRMED.

IT IS SO ORDERED.

s/Jonathan D. Greenberg
Jonathan D. Greenberg
United States Magistrate Judge
Date: June 14, 2019

 
